Citation Nr: 0739987	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  00-09 648A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating higher than 30 percent before 
September 12, 2002, and a rating higher than 50 percent from 
September 12, 2002, for sinusitis and migraine headaches. 

2. Entitlement to a rating higher than 10 percent for asthma. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL


Veteran
        ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1978 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2000 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
PA.  While on appeal, in a rating decision, dated in May 
2003, the RO increased the rating for sinusitis to 50 
percent, effective September 12, 2002.  

In July 2002, the veteran appeared at a hearing before a 
Decision Review Officer. In August 2007, the veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record. 

A review of the file shows that the veteran has raised other 
claims, but for reasons explained below, the veteran did not 
perfect the appeal of the claims and the claims are not now 
on appeal.  

In a rating decision, dated in November 1996, the RO denied 
the veteran's application to reopen the claim of service 
connection for a left eye disability.  After a notice of 
disagreement was received in August 1997, the RO issued a 
statement of the case in September 2006, but there is no 
record that the veteran perfected the appeal by timely filing 
a substantive appeal.  

In a rating decision, dated in May 2003, the RO denied the 
veteran's application to reopen the claim of service 
connection for major depressive disorder.  After a notice of 
disagreement was received in November 2003, the RO issued a 
statement of the case in January 2005, but there is no record 
that the veteran perfected the appeal by timely filing a 
substantive appeal.  



In each instance above, the veteran did file a VA Form 9, 
Appeal to Board of Veterans' Appeals, which was received in 
February 2007.  As a substantive appeal must be filed within 
60 days from the date that the RO mailed the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, 
38 C.F.R. § 20.302, and as the statements of case were issued 
in September 2006 and January 2005, respectively, the 
substantive appeal received in February 2007, was not filed 
within 60 days of either statement of the case, which filing 
period ended later than the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed in November 1996 and in May 
2003.  For these reasons, the claims are not in appellate 
status and the Board does not have jurisdiction to review the 
claims.  The veteran may reopen the claims by presenting new 
and material evidence. 

As for the veterans' claims for an earlier effective date of 
service connection for sinusitis and asthma, the Board 
decided these claims in a decision in October 1997.  
Thereafter, the veteran disagreed with the Board's decision 
and the RO developed the claims and issued a statement of the 
case in September 2006.  The veteran then did not file a 
substantive appeal to the statement of the case.  For this 
reason, the claims are not in appellate status and the Board 
does not have jurisdiction to review the claims.  

For clarification, a Board decision is final and is not 
subject to review except by the United States Court of 
Appeals for Veterans Claims (Court) by timely filing a notice 
of appeal with the Court or by filing a motion for 
reconsideration under 38 C.F.R. § 20.1000 or by filing a 
motion of clear and unmistakable error under 38 C.F.R. 
§ 20.1400, none of which the veteran has done.  A motion for 
reconsideration and a motion of clear and unmistakable error 
may be filed at any time.

At the veteran's hearing in August 2007, the Board 
incorrectly stated that there was no procedural problem with 
the claim for increase for hypertension, but on review of the 
file, the record shows that in a rating decision in September 
2005, the RO denied the claim for increase for hypertension.  

After a notice of disagreement was received in March 2006, 
the RO issued a statement of the case in November 2006, but 
there is no record that the veteran perfected the appeal by 
timely filing a substantive appeal.  The veteran did file a 
VA Form 9, Appeal to Board of Veterans' Appeals, which was 
received in February 2007.  

As a substantive appeal must be filed within 60 days from the 
date that the RO mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later, 38 C.F.R. 
§ 20.302, as the statement of case were issued in November 
2006, and as substantive appeal received in February 2007, it 
was not filed within 60 days of either statement of the case, 
which filing period ended later than the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed in September 2005.  For this 
reason, the claim for increase for hypertension is not in 
appellate status and the Board does not have jurisdiction to 
review the claim.  The veteran may file for an increase at 
any time. 

The claim for increase for asthma is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

Before September 12, 2002, sinusitis and migraine headaches 
were characterized by headaches, pain, and purulent 
discharge; from September 12, 2002, sinusitis and migraine 
headaches are rated at the maximum schedular rating for the 
disability. 




CONCLUSION OF LAW

Before September 12, 2002, the criteria for a rating higher 
than 30 percent for sinusitis and migraine headaches have not 
been met; and the current 50 percent from September 12, 2002, 
is the maximum schedular rating for the disability.  
38 U.S.C.A. §§ 1155, 5107b (West 2002 & Supp. 2007); 38 
C.F.R. § 4.97 Diagnostic Code 6510 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a post adjudication VCAA notice by letters, 
dated in September 2002, in February 2004, and in February 
2007.  The veteran was notified of the evidence needed to 
substantiate the claims for increase, namely, evidence that a 
disability was worse.  While the VCAA notice did not 
specifically refer to sinusitis, under a reasonable person 
standard, the veteran could be expected to understand from 
the notice that the claim for increase for sinusitis also 
required evidence manifesting an increase in disability.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  The veteran was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claims and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim for increase was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.) 




As for the claim for increase for sinusitis, the claim was 
not subsequently readjudicated after the substantial content-
complying VCAA, but the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the claim at a hearing, 
which he did.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA and private 
records and afforded the veteran VA examinations.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Factual Background

VA medical records dated from 1998 to 1999 showed the veteran 
was treated for nasal obstruction, sinus infection, had 
mucous drainage and complained of episodes of throbbing 
headaches 2 to 4 times per year.  A letter dated in January 
1999 from the veteran's private doctor indicated that the 
veteran complained of nasal obstruction, facial pain and 
headaches.  The doctor noted the veteran had a longstanding 
history of chronic sinusitis, allergic rhinitis, and nasal 
polyposis.  

During the veteran's VA examination of May 1999, the examiner 
noted the veteran underwent multiple sinus surgeries.  The 
veteran complained of postnasal drip, nasal obstruction, and 
headaches.  The examiner noted the veteran had sinusitis 
about 4 to 6 times per year, and concluded the veteran had 
recurrent acute sinusitis with nasal polyposis.  In April 
2000, the veteran's private doctor noted that during an 
episode of sinusitis the veteran could be absent from work 2 
to 3 days and would need 11 months of treatment with a 1 
month interval in between treatment with up to 2 days for 
recovery.  In April 2002, a VA examiner stated that the 
veteran could miss 1 to 2 days of work per month due to 
sinusitis.  A CT scan in May 2002 revealed significant 
opacification of the paranasal sinuses.  There was no mucosal 
thickening or evidence of bony destructive changes.  

On VA examination in October 2002, it was noted the veteran 
worked at the post office as a tractor trailer operator.  The 
examiner reported the veteran had purulent nasal drainage, 
post nasal drainage, and congestion.  The veteran had a total 
of 16 sinus operations from 1979 to 2002.  Clinical 
evaluation found small amount of purulent drainage.  

The veteran at the time of his VA examination in April 2003, 
complained of daily headaches.  The examiner concluded that 
the veteran had migraninous headaches that were likely 
related to his sinusitis disorder.  The veteran during his 
Board hearing in August 2007 testified that he was off from 
work 4 to 6 days in July 2007, including due to his service-
connected sinusitis.  

Analysis

Before September 12, 2002, sinusitis was rated 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510.  The 
criteria for next higher rating, which is the maximum 
schedular rating, 50 percent, requires radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

Before September 12, 2002, the record shows that the veteran 
had multiple sinus surgeries, however VA records and reports 
of examination show that the veteran complained of throbbing 
headaches 2 to 4 times per year, had sinusitis episodes 4 to 
6 times per year and there was no bony destructive changes on 
a CT scan.  In the absence of evidence of chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, the 
criteria for the next higher rating have not been met.

For this reason, a rating higher than 30 percent before 
September 12, 2002, under the criteria of Diagnostic Code 
6510 is not warranted.

For the reasons articulated, the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

From September 12, 2002, and currently, the disability is 
rated 50 percent disabling, which is the maximum schedular 
rating under Diagnostic Code 6510.  And there is no other 
applicable Diagnostic Code to rate the disability.  

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  The 
disability picture presented is not so unusual as to render 
impractical the application of the regular rating schedule 
standards.  For this reason, the Board finds no basis to 
refer this case for consideration of an extra-schedular 
rating.


ORDER

A rating higher than 30 percent before September 12, 2002, 
and a rating higher than 50 percent from September 12, 2002, 
for sinusitis and migraine headaches is denied.



REMAND

The evidence shows that the veteran has been treated with 
steroids for asthma and clarification is needed regarding the 
veteran's treatment.

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following actions:

1. Schedule the veteran for a VA examination 
to include a pulmonary function test to 
determine the degree of impairment due to 
asthma.  The claims folder should be made 
available to the examiner for review. 

The examiner is asked to comment on whether 
the veteran requires either intermittent or 
daily inhalation, or oral bronchodilator 
therapy, or inhalation anti-inflammatory 
medication, or at least three courses per 
year of systemic corticosteroids. 

2. After the above is completed, adjudicate 
the claim.  If the benefit sought remains 
denied, provide the veteran a supplemental 
statement of the case and return the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


